Citation Nr: 0033147	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  95-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
athlete's foot (tinea pedis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1989.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in May 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veteran's 
claim of entitlement to increased disability ratings for his 
service-connected bilateral athlete's foot and hearing loss.  
This case was later transferred to the RO in Wichita, Kansas.

In a February 1999 decision, the Board affirmed the RO's 
denial of entitlement to an increased rating for the 
veteran's service-connected hearing loss; therefore, this 
issue is no longer in appellate status.  In that decision, 
the Board also remanded the issue of entitlement to a 
compensable rating for bilateral athlete's foot to the RO for 
further development.  During the pendency of the appeal, in a 
rating decision issued in September 2000, the RO increased 
the evaluation for athlete's foot to 10 percent, effective 
March 23, 1994, the date of the veteran's claim.  As the 10 
percent rating for the veteran's service-connected athlete's 
foot is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected athlete's foot is not 
manifested by extensive lesions or marked disfigurement, but 
it is productive of constant itching and recurrent exudation; 
the medical evidence does not show ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptionally repugnant lesions due to a fungal infection 
of the feet. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
bilateral athlete's foot (tinea pedis) have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7816 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
athlete's foot or tinea pedis should be increased to reflect 
more accurately the severity of his symptomatology.  The 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the July and August 1999 VA examinations and the 
non-VA and VA outpatient treatment reports, which evaluated 
the status of the veteran's disability, are adequate for 
rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The evidence of record reflects that the veteran filed a 
claim for service connection for athlete's foot soon after 
separating from military service.  Service connection for 
bilateral athlete's foot was granted by an August 1989 RO 
decision, which assigned a noncompensable disability rating, 
effective February 1989.  That decision was based upon 
initial post-service VA examination in April 1989, during 
which the veteran complained of having had athlete's foot in 
1975 or 1978 (service medical records show that the veteran 
was diagnosed with tinea pedis in October 1975).  The 
diagnosis was bilateral athlete's foot.  In a December 1993 
rating decision, the RO denied service connection for 
neurodermatitis.  A September 2000 RO decision assigned a 10 
percent rating, effective March 1994.  The rating has 
remained unchanged.  

VA outpatient treatment records dated from July 1991 to 
October 1995 show repeated assessments of neurodermatitis.  
At a March 1994 clinical evaluation, the veteran reported 
cracking skin of the feet.  Examination revealed cracking 
between the toes, moistness, and white plaques.  The 
impression was tinea pedis.  A July 1995 record shows the 
veteran complaining about a fungal infection with lesions 
resolving and then recurring just as quickly.  On examination 
the veteran had multiple scaly lesions from ears to toes and 
hypertrophic plaques of varying sizes (4-8 centimeters) on 
his torso, arms and legs.  The assessment was neurodermatitis 
and tinea pedis.  An October VA treatment report assessment 
shows neurodermatitis and rule out tinea pedis.  The examiner 
recommended that a potassium hydroxide (KOH) scraping be 
done.  The veteran's complaints were primarily related to his 
nonservice-connected neurodermatitis.

Private treatment records from The Dermatology Clinic, P.A., 
dated from May 1992 to February 1993, show diagnoses of, and 
treatment for, atopic dermatitis with irritant contact 
dermatitis, generalized pruritus with asteatosis, lichen 
simplex chronicus with probably overlying atopic dermatitis, 
and lichen simplex chronicus with possible atopic diathesis.

At a May 1994 VA skin examination, the veteran reported that 
in 1980 or 1981, he had problems with his feet peeling and 
cracking and was given cream at that time to treat it.  The 
examiner noted occasional problems with a rash on the legs.  
The assessment was lichen simplex or nummular eczema, 
intermittently on the legs.

Private treatment reports from F.  K. G., D.P.M., reveal 
complaints of itching and cracking with maceration between 
the toes in June and July 1998, and in March and April 1999.  
Diagnoses included hammertoe of the fifth toe on the 
veteran's right foot, keratoma, dermatophytosis, abscessed 
toes, and interdigital tinea pedis.  

Private treatment reports from C. L. W., M.D., F.A.A.D., show 
treatment for skin disorders on the veteran's elbows, legs, 
ears and neck but not on his feet.

At a July 1999 VA skin examination, the veteran reported that 
the fungal infection between his toes had been constant and 
that he had been treated for bilateral tinea pedis, which 
eventually heals and reappears at a later date.  On 
examination, there were fissures between all ten toes, which 
did not appear deep.  The areas appeared moist and whitened 
compared to the rest of the skin.  The diagnoses were 
bilateral tinea pedis of the feet and dermatitis of the left 
elbow and left ear, possibly lichen planus.  The examiner 
recommended that a worksheet be referred to the dermatologist 
for a specialty consult.

At an August 1999 VA skin examination, the veteran complained 
of constant itching of his feet, legs and ears.  On 
examination, the dermatologist found that the veteran had 
hyperpigmented, scaly 10 by 6-centimeter plaques on his 
elbows and legs, scaling between the toes, crusting of ears, 
and thickened toenails.  A KOH scraping was negative.  His 
diagnoses were clinical tinea pedis, external otitis and 
neurodermatitis versus psoriasis.  

The veteran's athlete's foot has been evaluated under 38 
C.F.R. § 4.118, Diagnostic Codes 7816-7806 (2000) for 
psoriasis.  Skin disorders like athlete's foot (tinea pedis) 
are rated in accordance with 38 C.F.R. § 4.118, which 
indicates that, unless otherwise provided, Diagnostic Codes 
7807 through 7819 are to be rated under the criteria for 
eczema set out under Diagnostic Code 7806, depending upon 
location, extent, repugnant characteristics, or otherwise 
disabling character or manifestations.  Under Diagnostic Code 
7806, a 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent disability 
evaluation is assigned for eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement; a 50 
percent disability evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).

In light of the medical evidence of record, the Board finds 
that the evidence is in relative equipoise as to whether the 
medical evidence shows that the veteran's tinea pedis meets 
the criteria for a 30 percent rating under Code 7806.  The 
record does not suggest that a rating in excess of 30 percent 
is warranted under the applicable rating criteria.  The 
medical evidence shows recurrent fungal infections of the 
feet  manifested by itching, skin rash and blisters on 
exposed areas.  While there is some medical evidence to 
suggest the veteran's athlete's foot heals and then recurs, 
there is also clinical evidence suggesting frequent exudation 
and essentially constant itching.  While the July 1999 VA 
examiner indicated that the fissures between the veteran's 
toes were not deep, exudation was apparent, as it has been on 
most occasions in recent years, and the veteran gave a 
history of constant itching at that time.  In the Board's 
judgment, the evidence is at least equally divided as to 
whether 30 percent rating more appropriately accounts for the 
symptomatology described by the veteran and observed by the 
VA examiners.  Thus, with resolution of the reasonable doubt 
raised by such evidence (see 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990)), a 30 percent rating is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  
As the medical evidence does not show ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptionally repugnant lesions due to a fungal infection 
of the feet, a rating in excess of 30 percent is not 
warranted.  Id.  

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In the 
instant case, however, there has been no assertion or showing 
that the veteran's skin condition has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating of 30 percent for bilateral athlete's 
foot is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

